Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There is no amendment filed to the claims. 
Response to Arguments
Applicant's arguments filed 03/23/21 have been fully considered but they are not persuasive. The applicant argues that D50 is not equal to Dpeak, and is related to a particle diameter at which a frequency is at maximum in the particle size distribution (mode). The examiner agrees with the applicant position, however in Gaussian or normal size distribution (where there is only one peak and is symmetrical curve), the mean, median and mode are the same. Fig. 1 shows normal distribution of particles and 0069 shows the amount of D5, D50 and D90. In normal distribution D5 is less than D10, and D95 is more than D90 (see attached document# 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712